Citation Nr: 0727531	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to basic eligibility for Department 
of Veterans Affairs death pension benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active military service with the U.S. Naval 
Reserve from June 30, 1942 to September 11, 1942.  He died in 
December 1944.  The appellant is his surviving spouse.

The record reflects that the RO denied entitlement to 
nonservice-connected death pension benefits by letter dated 
in October 1945.  The appellant did not appeal and this 
determination became final. See 38 C.F.R. § 20.1103 (2006).  
The appellant attempted to reopen her claim for death pension 
benefits in August 1972.  The Department of Veterans Affairs 
(VA) originating agency denied the claim by letter dated in 
October 1972.  A notice of disagreement with that 
determination was received in October 1972.  No statement of 
the case was issued at that time.  The Board thus finds that 
the appellant's claim for nonservice-connected death pension 
benefits has been continuously prosecuted since 1972.

A March 2002 determination of the VA Regional Office (RO) in 
Detroit, Michigan determined that the appellant failed to 
submit new and material evidence sufficient to reopen a claim 
of eligibility for death pension benefits.  

In February 2004, the Board remanded the appeal for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), (VCAA).  
VCAA notice was subsequently provided to the appellant in 
February 2004.  The Board subsequently denied the claim for 
death pension in March 2005.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, the Court approved a joint motion for remand.  
Pursuant to the joint motion, the appeal was once again 
remanded to RO for further development.  




FINDINGS OF FACT

1.  The veteran had active service from June 30, 1942 to 
September 11, 1942.

2.  At the time of death, the veteran was not service 
connected for any disability.

3.  Entitlement to death pension benefits was denied by RO 
decision dated in October 1945; the appellant did not file a 
timely appeal and that determination became final. 

4.  Evidence received subsequent to the October 1945 RO 
determination, when considered by itself or together with 
previous evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to nonservice-connected death 
pension benefits.


CONCLUSIONS OF LAW

1.  The October 1945 RO decision denying entitlement to death 
pension benefits is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the RO's October 1945 
RO decision is not new and material and the appellant's claim 
of entitlement to death pension benefits is not reopened. 38 
C.F.R. § 3.156 (2001). 

3.  Basic eligibility for nonservice-connected death pension 
benefits is not established. 38 U.S.C.A. §§ 101, 1521, 1541 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.159(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the claim of entitlement to 
death pension benefits.  She continues to assert that she is 
entitled to death pension benefits on account of her 
husband's service between June 30, 1942 and September 11, 
1942.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of whether new and material evidence has 
been received to reopen the claim of entitlement to basic 
eligibility for VA death pension benefits has been 
accomplished.  The Board finds that the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA, has been met. 38 
U.S.C.A. § 5103(a); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
February 2004 and January 2007, the RO informed the appellant 
of what the evidence had to show to substantiate the claim, 
what medical and other evidence the RO needed from her, what 
information or evidence she could provide in support of the 
claim, and what evidence VA would try to obtain on her 
behalf.  Such information, in conjunction with the statements 
of the case, has fully apprised the appellant and her 
representative of the evidence needed to substantiate the 
claim.  She was also advised to submit relevant evidence or 
information in her possession. 38 C.F.R. § 3.159(b).  

The Board observes that although adequate notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content- complying notice to which he [was] 
entitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the claims must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA. See also Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Additionally, the 
appellant was not specifically notified regarding the 
criteria for award of the degree of disability of an 
effective date should service connection be granted, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, in 
light of the denial of claim by operation of law, the 
effective date considerations do not require further 
procedural development and need not be addressed in the 
instant case.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim for entitlement to nonservice-
connected death pension.  The case was remanded for further 
development in February 2004.  Clinical evidence she 
identified was requested from Bronson Methodist Hospital and 
Hines VA Hospital in April 2004.  Replies were received from 
each facility indicating that no information could be found.  
The appellant was informed in the February 2004 communication 
from VA what she had to do to warrant basic eligibility for 
death pension benefits.  This included obtaining a medical 
opinion regarding the status of her husband's Hodgkin's 
disease during his brief period of active service in 1942.  
However, she has not done so to date.  Following the joint 
motion approved in March 2006, the case was once again 
remanded in accordance with the instructions of the Court.  
The appellant has presented no further evidence in support of 
the claim and neither she nor her representative avers that 
there is information extant that has not been considered.  
Under the circumstances, there is no reasonable possibility 
that further assistance from VA would aid her in 
substantiating the claim.  The Board thus finds that VA does 
not have a duty to assist that is unmet and that further 
assistance with respect to the claim is not required. See 38 
U.S.C.A. § 5103A (a) (2).

Law and Regulations

Under 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2006), VA will 
pay to the surviving spouse of each veteran of a period of 
war who met the service requirements prescribed in Section 
1521(j) (West 2002 & Supp. 2006) of this Title, or who at the 
time of death was receiving (or entitled to receive) 
compensation for a service-connected disability, pension at 
the prescribed rate.  Under 38 U.S.C.A. § 1521(j), a veteran 
meets the service requirements if he served in the active 
military service for ninety (90) days or more during a period 
of war. Id

The record reflects that the RO initially denied entitlement 
to nonservice-connected death pension by rating decision 
dated in October 1945.  The appellant did file a timely 
appeal.  She attempted to reopen her claim for such in August 
1972 and did not submit any evidence in support of the claim.  
Her request was denied by letter dated in October 1972.  In 
correspondence dated in November 1972, she was advised that 
the 1945 decision was final and that new and material 
evidence had to be submitted to reopen the claim.  As noted 
previously, the appellant appealed the October 1972 decision 
and was not issued a statement of the case.  The Board points 
out that because the 1945 decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for entitlement to nonservice-connected 
death pension benefits should be reopened and re-adjudicated 
on a de novo basis. See Evans v. Brown, 9 Vet. App. 273 
(1996).  A claim that is the subject of final decisions can 
only be reopened upon the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2006).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 does not apply in the instant case as the 
appellant's claim to reopen was received before August 2001.  
New and material evidence is defined in 38 C.F.R. § 3.156(a) 
(2001) as being evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed." Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the 1945 RO decision 
denying entitlement to nonservice-connected death pension 
benefits consisted of service medical and administrative 
records showing that the veteran served 72 days in the 
military from June 30, 1942 through September 11, 1942.  He 
therefore failed to meet the minimum wartime service 
requirements of ninety (90) days for payment of death pension 
to his surviving spouse.  At the time of his death in 
December 1944, the veteran was not receiving VA compensation 
for a service-connected disability.  He therefore did not 
meet either of the threshold requirements for the appellant 
to be entitled to basic eligibility for nonservice-connected 
death pension benefits.

No additional clinical evidence was received following the 
appellant's attempt to reopen her claim of entitlement to 
nonservice-connected death pension benefits in August 1972.  

By remand dated in December 2006 and in RO correspondence 
dated in January 2007, it was reiterated to the appellant 
that her previous claim for VA death pension benefits was 
denied because the veteran was only shown to have served for 
72 days during a period of war, and that this did not meet 
the minimum ninety (90) day requirement for payment of 
pension benefits.  She was advised that VA was unaware of any 
evidence or argument which could be submitted to establish 
that the veteran in fact did serve ninety (90) days of active 
military duty during a period of war.  The appellant was 
informed that her earlier claim for VA death pension benefits 
was also denied because VA found that at the time of the 
veteran's death in December 1944, he was neither receiving 
nor entitled to receive VA compensation for a service-
connected disability, and that he was not in fact receiving 
any award of VA compensation at the time of his death.  The 
appellant was notified that the evidence necessary to 
substantiate her claim for VA death pension benefits would be 
information showing that the veteran was in fact entitled to 
receive VA compensation (at least at a 10 percent evaluation 
or greater) at the time of his death.  

It was explained to the appellant that the evidence on file 
in the veteran's claims folder at the time of the earlier 
final denials showed that the veteran had the initial onset 
of Hodgkin's disease before he entered service in July 1941.  
The record showed that he entered the U.S. Navy on June 30, 
1942 and in August 1942, was seen for dyspnea on exertion, 
occasional choking sensations, and malaise.  It was then 
discovered that prior to his service enlistment, a mass had 
been discovered on the left side of his neck in July 1941 
which was surgically removed in December 1941 and diagnosed 
as a tumor.  The veteran was discharged from service on this 
basis.  The appellant was told that evidence on file at the 
time of the previous denial of VA death pension benefits did 
not demonstrate that the veteran's pre-service Hodgkin's 
disease was aggravated or permanently increased in severity 
as a result of any incident or injury or occurrence during 
the veteran's period of active military service from June to 
September 1942.  For these reasons, service connection for 
Hodgkin's disease was denied.

In sum, the evidence of record reveals that the veteran's 
military service does not legally qualify the appellant for 
VA nonservice-connected death pension benefits.  The Board 
empathizes with the appellant's loss and wishes the outcome 
could be more favorable to her.  However, the claim lacks 
legal merit, or entitlement under the law for the reasons 
stated above (See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)) and must be denied.  

Moreover, as noted above, no additional evidence except the 
appellant's statements, has been received that indicates that 
the veteran met either of the threshold requirements for the 
appellant to be entitled to basic eligibility for nonservice-
connected death pension benefits.  Absent supporting 
documentation, her statements in support of the claim, when 
considered alone or with previously submitted evidence are 
not so significant that they must be considered to fairly 
decide the claim to reopen.  The appellant's application to 
reopen her claim of entitlement to basic eligibility for 
death pension benefits must therefore be denied.


ORDER

New and material evidence to reopen the claim of entitlement 
to VA nonservice-connected death pension benefits has not 
been received; the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


